             Case 3:19-mc-80050-SK Document 34 Filed 06/27/19 Page 1 of 5



ANDREW D. CASTRICONE
acastricone@grsm.com
DIRECT DIAL: (415) 875-3183


                                                                                            ATTORNEYS AT LAW
                                                                                      275 BATTERY STREET, SUITE 2000
                                                                                         SAN FRANCISCO, CA 94111
                                                                                              (415) 986-5900
                                                                                             WWW .GRSM.COM



                                                  June 27, 2019

VIA ECF

Hon. Sallie Kim
USDC ND Cal.
SF Courthouse, Courtroom C-15th Floor
450 Golden Gate Ave.
San Francisco, CA 94102

         Re: Cox Communications, Inc., et al. (“Cox”) v. MarkMonitor, Inc. (“MarkMonitor”)
             Case No. 19-mc-80050-SK

Your Honor:

         We take this opportunity to respond to plaintiffs’ June 26, 2019 letter brief.1

        Initially, the Court will recall that MarkMonitor is a non-party to the underlying litigation
(Sony Music Entertainment, et al. v. Cox Communications, Inc., et al., USDC ED Va. Case No.
1:18-cv-00950-LO-JFA) and, as such, is protected from undue burden or expense in complying
with a subpoena in that matter pursuant to Fed. Rules of Civ. Proc. (“FRCP”) 45(d).

        Procedurally, Cox’ letter brief was submitted without any effort by plaintiff’s lead or
other counsel (e.g. Ms. Leiden) to meet and confer in person or telephonically with me
(MarkMonitor’s lead counsel) in an effort to try and resolve the “dispute” or to seek preparation
of a joint letter, as required by Your Honor’s Standing Order and Civil L.R. 37-1(a).

        Substantively, plaintiff’s disingenuous representation of the dispute mischaracterizes
MarkMonitor’s position, the parties’ prior written meet and confer efforts, and misstates the
parties’ agreement in principle, i.e. that the foreign deponent designee and MarkMonitor
consented to a video deposition on July 1 or 2 in Lithuania within 100 miles of his workplace.

       Cox’ eleventh hour self-serving proclamation that its counsel will attend the deposition in
person (and MarkMonitor and the “Sony Plaintiffs” counsel can do what they want) was never
discussed and, at this late date, is unacceptable - unnecessarily and severely prejudicing
MarkMonitor and the witness with undue burden and expense that should be non-existent. The
witness is a foreign national, who has never been deposed before, and has agreed to modify his
own schedule to voluntarily submit to a video only deposition to accommodate Cox’ discovery

1
 A declaration with exhibits referenced herein without citation will be separately filed per Your Honor’s April 18,
2017 Standing Order.
          Case 3:19-mc-80050-SK Document 34 Filed 06/27/19 Page 2 of 5
Hon. Sallie Kim
June 27, 2019
Page 2

deadline. Cox’ most recent communications suggest that, in addition to local counsel (who may
have a conflict of interest as MarkMonitor is a firm client) it plans to conduct the deposition on a
highly technical issue (source code) through a well experienced and tech savvy intellectual
property litigator. MarkMonitor’s lead counsel is unavailable to travel to Lithuania for a
deposition in less than five days due to various conflicts. MarkMonitor is informed that there are
three other depositions in the underlying case and the plaintiffs’ intended counsel is also
unavailable. After the witness and counsel all agreed to the structure of a less formal video
deposition, any effort to force the voluntary witness (who is beyond the reach of this Court’s
jurisdiction) to be examined under the pressure of live testimony with no prior deposition
experience – and without counsel present beside him – is unduly fair, prejudicial and creates an
undue burden and expense on non-party MarkMonitor, and its designee in violation of Rule 45.

       In essence, the “dispute” is completely manufactured, and MarkMonitor and the designee
maintain the video deposition should proceed as agreed upon, which minimizes any burden and
expense under Rule 45(d) and poses absolutely no prejudice to anyone.

Procedural and Substantive Framework

       On May 9, 2019, this Court granted MarkMonitor’s Motion to Quash the original
subpoena seeking MarkMonitor’s deposition on 24 topics of examination to be addressed by four
designees (Sam Bahun (Ohio), Curtis Eisenberger (Idaho), Slawomir Paszkowski (Lithuania) and
Jacob Svalstoga (Denmark)). (Dkt.31).

        In the Order, the Court noted “[t]he Ninth Circuit has long held that nonparties subject to
discovery requests deserve extra protection from the courts.” [Citation omitted.], Dkt.31, p.2:26-
28. In addressing location, the Court confirmed the deposition location for each corporate
designee must be set no more than 100 miles from their residence or place of business. Id.,
pp.3:23-4:8. The Court further agreed with MarkMonitor that, as a nonparty corporate witness, it
had the right to designate the person(s) to testify on its behalf, and it would be unreasonable to
require MarkMonitor to educate an alternative designee (including a witness on U.S. soil, which
here is non-existent) on highly technical topic (e.g. source code). Id.,p.4:9-23; 5:12-15.

         The day after the Order was issued, Cox’ counsel sent me a courtesy copy of a revised
subpoena, which “reduced” the topics of examination to 10, and which, I was informed, was
being served on MarkMonitor’s agent, with witness fees. In the cover email, Cox represented
that, in light of anticipated multiple designees, it “will ensure that those depositions are taken
within 100 miles of each and on a date and time convenient for those witnesses.” After
confirming service, we informed Cox that, in response to the “reduced” areas of examination, we
would designate the same individuals, with Mr. Bahun addressing most subjects, but that he
could not address engineering/source code issues or specifics regarding financials. We requested
that counsel advise if they intended to only depose Mr. Bahun, or if they also intend to depose
Messrs. Eisenberger, Paszkowski and Svalastoga.

       Shortly thereafter, and in light of Mr. Bahun dealing with family medical issues, counsel
agreed he would be deposed in Los Angeles in conjunction with other travel, and he could be
          Case 3:19-mc-80050-SK Document 34 Filed 06/27/19 Page 3 of 5
Hon. Sallie Kim
June 27, 2019
Page 3

educated by Mr. Eisenberger to testify on certain subjects. It was further agreed that this Court
would be the forum for any disputes and the time to seek relief would be extended.

       As for source code and engineering issues, Messrs. Svalastoga and Paszkowksi are
foreign residents not subject to U.S. jurisdiction, and we advised Cox we needed to secure their
consent to testify and determine deposition location(s). We also referred Cox to standardized
procedures for securing testimony from foreign witnesses for cases venued in the United States.

Meet and Confer Leading to the Agreed Upon Video Deposition

        On or about June 3-5, 2019, the parties discussed that Mr. Bahun could address the issues
originally earmarked for Mr. Eisenberger and that Mr. Paszkowski agreed to be deposed and
address all source code and engineering issues. However, he was unwilling to voluntarily travel
to the U.S and his pre-existing work and pre-planned vacation calendar eliminated his ability to
be deposed in June and most, if not all, of July. In response, and in complete disregard for the
law and this Court’s May 9 Order, Cox again suggested that, given the discovery cut-off in the
underlying case, MarkMonitor must designate an individual who was available and educated on
the relevant topics. In doing so, Cox cited authorities addressing a party’s discovery obligations.
Cox also challenged MarkMonitor’s reference to any application of the Hague Convention or
local laws that might pose obstacles to taking depositions in Lithuania (or Denmark), and (again
relying on cases involving parties), improperly asserted that the depositions could and should be
compelled to take place in the U.S.

       The following day, June 6, I confirmed the designees would be limited to Messrs. Bahun
and Pazskowski and reminded Cox’ counsel of this Court’s prior rulings. We further noted that,
while Mr. Paszkowski agreed to be deposed, he was not subject to personal jurisdiction in the
U.S. and did not consent to travel for his deposition. In addition, I clarified our reference to the
Hague Convention and local rules to inquire if Cox had made any effort to determine proper
protocol and secure any necessary authorization/permission to hold a deposition in Lithuania.
We agreed to inquire as to any ability for Mr. Paszkowski to modify his calendar, if at all
possible, for a possible video deposition. I also alternatively suggested a deposition on written
questions, which was rejected.

         In response to Cox’ claim of urgency, I reminded counsel that this Court directed Cox
relief from any deadlines, etc. should be addressed to the Eastern District of Virginia. I have not
seen or heard of any effort to do so. My email also included a request as to whether Cox was
going to formally modify the subpoena and requested a copy of any amended deposition notice.

Post June 6, 2019 Agreement to Video Deposition

        After my June 6 email, there was no communication from Cox’ counsel. In preparation
for Mr. Bahun’s June 13 deposition in Los Angeles, we served a formal response and objections
to the unmodified subpoena to summarize the above communications and agreements, including
our offer to check on a possible video deposition of Mr. Paszkowski. During Mr. Bahun’s
deposition, I made objections to questions that might seek information regarding source code as
potentially calling for information within the scope of Mr. Paszkowski’s designation. There was
          Case 3:19-mc-80050-SK Document 34 Filed 06/27/19 Page 4 of 5
Hon. Sallie Kim
June 27, 2019
Page 4

no mention of scheduling Mr. Paszkowski’s deposition despite the fact that counsel were
together for approximately 8 hours.

        A week later, on June 20, 2019, Ms. Leiden sent me an email which expressly asked,
“Have you determined whether Mr. Paszkowski is available for a deposition by video between
now and July 2? . . . we would be willing to discuss reasonable costs, if any, associated with
setting that up . . . .” [Emphasis added.] The next day, she echoed, “Please let us know about
Mr. Paszkowski’s availability for deposition by video between now and July 2.” [Emphasis
added.] An hour later, I replied that Mr. Paszkowsi may be amenable to a video deposition, but
we had not yet seen confirmation that Cox had secured any requisite protocol/received
permission for Lithuanian deposition and timing issues should be addressed in ED Virginia.

       The following day, Saturday June 22, I was advised, and promptly notified Cox that Mr.
Paszkowski could be available for a video deposition on July 1 or 2, so long as any appropriate
procedures/authorization for doing so in Lithuania were satisfied. In accordance with the
agreement for a video deposition, I advised Cox that Lithuania was 10 hours ahead of California
and requested confirmation of our permission to proceed, as well as deposition logistics.

       On June 24, Ms. Leiden confirmed the dates would work and that some anonymous
counsel in Lithuania opined a video deposition could proceed. She promised to provide
deposition logistics and asked whether Mr. Paszkowski speaks English. Despite the agreement
on location, Cox alternatively suggested paying for Mr. Paszkowski to travel to London.

        The next day, June 25, Ms. Leiden confirmed the deposition would be on July 2 about 2.4
kilometers from Mr. Paszkowski’s business, but, for the very first time announced Cox was
considering taking the deposition in person and that “local counsel” confirmed a live deposition
was appropriate. In response, we rejected the London offer and noted confusion about the live v.
video comment given that our agreement was for a video deposition, i.e. there would not be an
attorney conducting any live examination or defense of the witness. The video protocol was to
accommodate the witness/designee and alleviate the burden, time and expense on MarkMonitor.
Along those lines, and in addition to seeking actual confirmation of authority to proceed in
Lithuania, we again requested logistics, noting I was fine with commencing the deposition on the
evening of July 1 (CA time) to allow Mr. Pazskowski the convenience of a morning or afternoon
deposition. In response, at approximately 4:06 p.m., Ms. Leiden proclaimed Cox “will attend the
deposition in person. . . . We welcome your participation and that of counsel for Plaintiffs in
person or, if either of you prefers it, we will arrange for a video hook-up. . . .” I was told to
agree within 54 minutes to proceed as Cox demanded, or it would go to Court. Less than two
hours later, Ms. Leiden contacted your clerk requesting a telephone conference.

        On July 26, at 3:41 a.m., I sent Ms. Leiden a lengthy response questioning the second
hand summary attorney opinion, and providing Cox with reference to 7 FAM 921, “Procedures
for Oral Examination of Witness” and specifics from the U.S. Dept. of State regarding Lithuania,
and reference to Lithuania’s 2017 “Country Profile” regarding the “Taking of Evidence by
Video-Link Under the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad
in Civil or Commercial Matters,” which seemed contradictory to Cox’ position. During business
hours, the “Sony Plaintiffs” counsel and I tried to meet and confer further to no avail. Rather, we
          Case 3:19-mc-80050-SK Document 34 Filed 06/27/19 Page 5 of 5
Hon. Sallie Kim
June 27, 2019
Page 5

received repeated inapplicable arguments by email only, the second hand attorney declaration
and strident advisements that Cox would appear in person, and MarkMonitor and Plaintiffs “are
welcome to attend in person or remotely.” Prior to Cox’ submission of its brief, Ms. Leiden once
again proclaimed they “will appear [in person] in Vilnius . . . next Tuesday, July 2, at 10am to
take the deposition of MarkMonitor through Mr. Paszkowski. He is not a “volunteer” – he is the
a [sic] corporate designee of MarkMonitor who is subject to the U.S. subpoena power. We are
willing to fly Mr. Paszkowski to London, or to anywhere in the continental U.S., for the
deposition if you prefer. But unless we hear back from you today on an alternate location, we
are going forward as planned in Vilnius. Let me know if and how you plan to participate. . . . If
you are concerned that there will not be a “level playing field” if Winston & Strawn appears in
person, then you should attend. . . . let me know if and how Plaintiffs intend to participate. . . .”

       To borrow Ms. Leiden’s words, and presuming the deposition may proceed in Lithuania
under the applicable rules, etc., the only “level playing field” at this juncture that comports with
FRCP 45(d) mandates that the deposition proceed as originally planned, with all counsel
appearing via videoconference only.

                                              Respectfully submitted,



                                              Andrew D. Castricone
